Name: 2000/322/EC: Commission Decision of 13 April 2000 laying down standard requirements for the reports submitted for programmes for the eradication and monitoring of animal diseases approved for co-financing by the Community (notified under document number C(2000) 1015) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural policy;  agricultural activity;  documentation
 Date Published: 2000-05-09

 Avis juridique important|32000D03222000/322/EC: Commission Decision of 13 April 2000 laying down standard requirements for the reports submitted for programmes for the eradication and monitoring of animal diseases approved for co-financing by the Community (notified under document number C(2000) 1015) (Text with EEA relevance) Official Journal L 111 , 09/05/2000 P. 0019 - 0029Commission Decisionof 13 April 2000laying down standard requirements for the reports submitted for programmes for the eradication and monitoring of animal diseases approved for co-financing by the Community(notified under document number C(2000) 1015)(Text with EEA relevance)(2000/322/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Council Regulation (EC) No 1258/1999(2), and in particular Article 24(11) thereof,Whereas:(1) Article 24 of Decision 90/424/EEC provides for the possibility of financial participation by the Community in the eradication and surveillance of animal diseases.(2) Each programme submitted with the request for co-financing shall be approved individually and any conditions to which the financial contribution may be subject shall be laid down in accordance with Article 24(6).(3) Article 24(11) of the abovementioned Decision provides for the adoption of detailed rules for the application of Article 24.(4) An evaluation system must be in place for the purposes of determining progress made during implementation of eradication and control programmes and of improving the cost/benefit to the Community.(5) The evaluation system should include a reporting system to provide for epidemiological data from the programmes.(6) Harmonisation of such a reporting system is desirable.(7) The first responsibility for the implementation and the success of the programme as well as for the proper financial management of the co-financed measures lays within the applying Member State.(8) Proper management is only possible if the persons responsible for the animals under the programme and the final beneficiary of the money are known to the responsible authority at the time of the implementation of the measure and at the time of submission of the payment to the Commission; whereas this should be supported by a computerised system.(9) Good management includes ensuring that multiple financing or co-financing of the same measure does not take place.(10) The farmer has to be compensated for slaughtered animals as soon as possible.(11) It is appropriate to lay down detailed rules for the financial information included in the payment application as foreseen in Article 24(8) of Decision 90/424/EEC.(12) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The objective of this Decision is to lay down standard requirements for reports submitted to the Commission for programmes for the eradication and monitoring of animal diseases approved for co-financing by the Community.Article 2For the purpose of this Decision the following definitions shall apply:1. "Regular reports": reports to be submitted to the Commission within a regular time scale.2. "Preliminary technical and financial evaluation of the programme": preliminary evaluation of the running programme to be submitted to the Commission before 1 June as foreseen by Article 24(7) of Decision 90/424/EEC.3. "Final reports": reports to be submitted to the Commission for the entire year of application of the programme.4. "Payment applications": applications as foreseen by Article 24(8) of Decision 90/424/EEC.Article 3As regards eradication and control programmes adopted in accordance with Article 24 of Decision 90/424/EEC Member States shall submitt:1. regular reports for ovine and caprine brucellosis and for bovine brucellosis which contain at least the information listed in Annex I(1), (2)(a), (3) and (4) (completion of the tables and providing the requested information as appropriate);2. regular reports for bovine tuberculosis, enzootic bovine leucosis and bovine contagious pleuropneumonia which contain at least the information listed in Annex I(1), (2)(b) and (4) (completion of the tables and providing the requested information as appropriate);3. a preliminary technical and financial evaluation of programmes for ovine and caprine brucellosis, bovine brucellosis, bovine tuberculosis, enzootic bovine leucosis and bovine contagious pleuropneumonia which covers at least the points listed in Annex II;4. final reports including payment applications for ovine and caprine brucellosis, bovine brucellosis, bovine tuberculosis, enzootic bovine leucosis and bovine contagious pleuropneumonia which contain at least the information listed in Annex III.Article 4This Decision shall apply for eradication and monitoring programmes to be implemented as from 1 January 2001.Article 5This Decision is addressed to the Member States.Done at Brussels, 13 April 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.9.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.ANNEX IPART 1>PIC FILE= "L_2000111EN.002102.EPS">PART 2a>PIC FILE= "L_2000111EN.002201.EPS">PART 2b>PIC FILE= "L_2000111EN.002301.EPS">PART 3>PIC FILE= "L_2000111EN.002401.EPS">PART 4>PIC FILE= "L_2000111EN.002501.EPS">ANNEX II>PIC FILE= "L_2000111EN.002602.EPS">ANNEX III A>PIC FILE= "L_2000111EN.002702.EPS">ANNEX III B>PIC FILE= "L_2000111EN.002802.EPS">ANNEX III C>PIC FILE= "L_2000111EN.002902.EPS">